BURGESS, J.
This is an action of ejectment for the possession of a tract of land in Polk county. The petition is in the usual form. Ouster laid December 2, 1898. The trial resulted in a judgment for defendants, from which plaintiffs appeal.
Both plaintiffs and defendants claim under the will of Alpheus Leonard signed by him at Panora, Iowa, on July 6, 1893, at which time he resided in that State. He owned a farm in that State; part of which was in Dallas and part in Guthrie county. He was a widower and had two children (both of whom lived with him), one a son named John N. Leonard, the other a daughter, Mary, who had intermarried with one J. W. Roberts. The son was feeble-minded; J. W. Roberts was a spendthrift.
At the time of the execution of his will the Iowa land was all the land the testator owned, 'but shortly after the execution of the will he sold that land and purchased the land in controversy from one Ben. T. Periman who executed a dee'd to him for it.
When Alpheus Leonard purchased the land in controversy be moved to Missouri and with him came his son, John N. Leonard, and his daughter, Mary I. Roberts, and her husband and family, all of whom lived together on the land until Alpheus Leonard’s death, which occurred on June 26, 1895.
J. W. Roberts immediately had himself appointed administrator of the estate and secured the will which was still in Iowa, and had it probated, Alpheus Leon*576ard having left it with the attorney who drew the same.
Some time after the death of Alpheus Leonard, Mary I. Boberts and her husband exchanged the land in controversy with defendants for a tract of land. Defendants knew of the conditions in the will and also of the mental condition of John N. Leonard.
After moving onto the land obtained from defendants, J. W. Boberts induced his wife to join him in executing a mortgage on it, received the money, spent it, abandoned his family, and she died’in absolute poverty, leaving a family of small children.
Her grown children (some of whom lived in Iowa), upon learning of the condition of affairs, came to Missouri, bought possession from those occupying the farm and supported the minor children and their feeble-minded uncle, John N. Leonard.
The farm was afterwards sold under a mortgage executed by Mary I. Boberts and her husband, and these adult children leased it from the purchaser at the sale. At the time of the sale of this place these plaintiffs had already instituted suit for the land in controversy.
After the death of Mary I. Boberts, her children, in connection with John N. Leonard, brought suit for the premises in controversy claiming that the will gave Mary I. Boberts only a life estate.
The will was duly recorded in the probate office of Polk county. It reads as follows:
“Be it remembered that I, Alpheus Leonard, of Guthrie county, State of Iowa, being of sound mind, do hereby make, publish and declare, this my last will and testament in manner following, to-wit:
“First. I desire that all my debts, including the expenses of my last sickness and my funeral expenses, be paid by my executor out of the proceeds of my personal estate.
“Second. I give and bequeath to my daughter, Mary I. Boberts, who is intermarried with J. W. Boberts of said county, and to her heirs, all my personal *577estate of every kind soever remaining after the- payment of my said debts and the amount necessary to defray the expenses of the administration hereof.
“Third. I give and devise to my said daughter, Mary I. Eoberts, and to her heirs, all the real estate I now own, to-wit„ the southwest quarter of the northwest fractional quarter and the northwest quarter of the southwest fractional quarter of section nineteen in township seventy-nine north, of range twenty-nine west of the fifth principal meridian, in Dallas county, Iowa; also the west half of the southeast quarter and lot two of the northeast quarter of the southeast quarter of section twenty-four in township seventy-nine north, of range thirty west of the fifth principal meridian, in Guthrie county, Iowa, together with all other real estate I may own at the time of my death, subject .-¿to the following conditions, to-wit: She, the said Mary I. Eoberts, or her heirs, must care and provide for my son, John N. Leonard, during the period of his natural life, he to live with her and she to furnish him at all times with such proper and reasonable accommodations, support "and clothing as is suitable to his condition in life, and whenever necessary such medical attendance and medicines as may be required by him.
‘ ‘ Fourth. Should my daughter, Mary, at any time fail in the performance of the conditions above mentioned, then and in that case I direct that the rents and profits of all the land above described lying in Dallas county, Iowa, be set apart to the use of my said son, John N. Leonard, for his support and maintenance during the remainder of his natural life, and I hereby direct my executor, or such person as may be appointed for that purpose by the district court of Guthrie county, Iowa, to collect the said rents and profits and apply them to the objects and uses aforesaid, anything remaining of said rents and profits after my said son’s death and the payment of his funeral expenses, to go *578to my said daughter, Mary, or to her heirs if she be dead.
“Fifth. I hereby constitute and appoint John E. Wagner of said Guthrie county, Iowa, my sole executor of this my last will and testament. ’ ’ .
The case was tried before the court sitting as a jury.
The plaintiffs asked the court to give the following declarations of law:
“1. The court declares the law to be that when lands are charged with conditions in a will then such will does not pass an estate in fee simple.
“2. The court declares the law to be that the will of Alp'heus Leonard in evidence vested an estate for life in Mary I. Roberts subject to the charge that she would take care and provide for John N. Leonard and the remainder after her death is vested in her heirs subject to the same charge.
“3. If the court finds that the real estate in controversy was changed with the support and maintenance of John N. Leonard and that there was no personal liability on Mary I. Roberts upon her failure to support him, then under the law the said Mary I. Roberts took only a life estate and plaintiffs are entitled to recover.
“4. If it appears from the evidence that the plaintiffs are the heirs of Mary I. Roberts, and that plaintiff John N. Leonard is the person mentioned in the will, then the plaintiffs are entitled to- recover the lands, with such damages as may have been proven. ’ ’
The court gave declaration numbered one, and refused to give declarations numbered two, three and four asked by plaintiffs, to which action of the. court in refusing to give said declarations as asked, plaintiffs then and there duly excepted at the time.
The defendants at the close of all the evidence asked a declaration of law in the nature of a demurrer to all the evidence', as follows:
“Under the pleadings and evidence the issues must be found for the defendants.”
*579'Which said declaration was given by the court over plaintiffs’ objection.
The court found for defendants; plaintiffs appeal.
In the construction of a will the testator’s intention must be gathered from the terms of the will itself, and extrinsic evidence is not admissible for the purpose of showing his intention unless some provision or clause of the will is so ambiguous in the language used as to make the intention of the testator doubtful; then his situation, the objects of his bounty and all surrounding facts may be considered in arriving at his true intention. [Hall v. Stephens, 65 Mo. 677; Garth v. Garth, 139 Mo. 456.]
There is no ambiguity in the language used in the will under consideration. By its express terms it gave to Mary I. Roberts and her heirs all the real estate which the testator then owned and vested the fee in her absolutely upon his death. The same rule with respect to the construction of deeds applies to the construction of wills, and it will not be contended that if the testator had conveyed by deed to his daughter, Mary I. Roberts and her heirs, the land involved in this litigation, she would not have taken the fee. In speaking of the rules for the interpretation of wills in Chew v. Keller, 100 Mo. l. c. 369, it was said:
*580[Haverstick’s Appeal, 103 Pa. St. 394.] Indeed, these rules apply as well to deeds as to wills. [Rines v. Mansfield, 96 Mo, 394; Waddell v. Waddell, 99 Mo. 338.] Again, an estate in fee created by a will can not be cut down or limited by a subsequent clause, unless it is as clear and decisive as the language of the clause which devises the real estate." [Yocum v. Siler, 160 Mo. 281; Freman v. Coit, 96 N. Y. 63; Byrnes v. Stilwell, 103 N. Y. 453; Landon v. Moore, supra.]
*579“We may here mention, as guides, some of the established rules of construction. The first, and to which the others are aids, is that effect should be given to the intention of the testator, and the words used are to be understood in the sense indicated by the whole instrument. The word ‘heirs’ will be considered as a word of limitation and not of purchase, unless the will shows clearly that it is used to designate a new class of beneficiaries. [2 Washb. Real Prop. (5 Ed.), 654; Landon v. Moore, 45 Conn. 422; Thurber v. Chambers, 66 N. Y. 42; Linton v. Laycock, 33 Ohio St. 136.] So the word ‘heirs’ will be held to mean child or children when necessary to carry out the clear intention of the testator.
*580It is clear to our minds that the word heirs as used in the will was not intended by the testator to mean children, but by the use of the word “heirs” he meant such persons as would take the land by operation of law, upon the death of Mrs. Roberts if she did not dispose of it during her lifetime. That she took the fee under the will Is not only apparent from the will itself, but that she so understood it, appears from the fact that she disposed of it by deed. [Whittenton Manf. Co, v. Staples, 164 Mass. 319.]
It is true that the will provides that ‘ ‘ she the said Mary I. Roberts, or her heirs, must care and provide for my son John N. Leonard during the period of his natural life, he to live with her and she to furnish him at all times with such proper and reasonable accommodations, support and clothing as is suitable to his condition in life, and whenever necessary such medical attendance and medicines as may be required by him, ’ ’ It does not, however, provide that a failure to comply should operate as a forfeiture of her interest in the land which she took under the will, but on the other hand,. in the next following clause of the will it is provided that upon a failure of Mrs. Roberts to comply with this provision of the will his land in Dallas county, Iowa, should be taken charge of by Ms executor, or a trustee appointed for that purpose, the rents used for the support of his son, John N. Leonard, and the surplus paid to Mrs. Roberts. It is, therefore, clear that the passage of the title to the land in fee to her under the will in no *581way depended upon her compliance with the conditions of the will with respect to the support, by her and her heirs, of John L. Leonard, unless the condition was a subsequent condition as contradistinguished from a covenant to take care of John L. Leonard. “It is a familiar rule often asserted in the books that conditions subsequent are not favored in the law, because they have the effect in case of breach to defeat vested estates; and when relied upon to work a forfeiture they must be created in express terms or by clear implication. [2 Wash, on Real Prop. (5 Ed.), 7; Morrill v. Railroad, 96 Mo. 174.] And courts will construe clauses in deeds as covenants rather than conditions, if they can reasonably do so. [2 Wash, on Real Property (5 Ed.), 4.] It is also true that the question whether a clause in a deed is a condition or covenant, is one of intent to be gathered from the whole instrument by following out the object and spirit of the deed or contract. (St. Louis v. Wiggins Ferry Company, 88 Mo. 618.)” [Studdard v. Wells, 120 Mo. 25.]
Now, that the testator did not intend that the clause in the will providing for the support and maintenance, by Mrs. Roberts and her heirs, of John N. Leonard during his lifetime, was to operate as a forfeiture of her interest in the land in the event of her or their failure to comply with that provision of the will, is shown by the whole,will, and especially is it clearly indicated by the clause which provides for his support in the event of their failure in the performance of the conditions of the will in that respect. Where conditions subsequent are relied upon to operate a forfeiture of an estate in land, if not complied with, it is usual to insert a clause in the instrument conveying the property, of re-entry or reverter, but there is nothing of that kind in the will in question, which seems to be another argument in favor of the position which we have taken with respect to the intention of the testator.
*582Our conclusion is that the court did not err in refusing instructions asked by plaintiffs, nor in giving the one asked by defendant in the nature of a demurrer to the evidence.
The judgment is affirmed.
All of this 'Division concur.